The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s submission filed on 12 September 2022.     
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.  
THIS ACTION IS NON-FINAL.


Status of Claims
Claims 1-5, 7-13, 15-16, 19-21, 24, 28-29, and 31-40 are pending.
Claims 6, 14, 17-18, 22-23, 25-27, 30 are cancelled.
Claims 1, 15, 21 hand 39-40 are amended.
Claims 1-5, 7-13, 15-16, 19-21, 24, 28-29, and 31-40 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9, 15, 20-21, 24, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lecce et al., “A Distributed Measurement System for Smart Monitoring of Vehicle Activities,” In 2010 IEEE Instrumentation & Measurement Technology Conference Proceedings (pp. 903-907). IEEE, hereinafter “Di Lecce” in view of Di Lecce et al., “Multi Agent Negotiation for a Decision Support System in Route Planning,” CIMCA 2008, pp. 458-463, hereinafter “Di Lecce II.”, and Hagenbuch et al., US-PATENT NO.7765039, hereinafter “Hagenbuch”.

Regarding claim 1, Di Lecce discloses “A method of analyzing and tracking a plurality of waste hauling trucks in a geographic area, wherein each waste hauling truck of the plurality of waste hauling trucks (Di Lecce, pg. 1, col. 2, ¶ 4 “Focus of this work is on monitoring vehicle activities. In particular, the system monitored the activities of a vehicle fleet used for the waste collection service in the town of Triggiano, Italy) includes a sensor mounted to peripheral equipment, the method comprising:  receiving operational data from the peripheral equipment of [[the ]]each waste hauling truck in the plurality of waste hauling trucks via the sensor (Di Lecce, § 2 “Proposed Architecture,” ¶ 1 “Transponder: it is the device installed on each vehicle involved in the transport system. It is composed of a modular structure as described in the next section. Its main task is to collect a set of data like GPS position and other parameters defined according to the specific application (in this work: forward, lateral and vertical vehicle accelerations) and send them to the position database server.), 
the operational data includes: a location measured by a GPS receiver (Ibid., “GPS position), a time, and sensor data related to operation of the peripheral equipment of [[the ]]each waste hauling truck (Di Lecce, pg. 3, col. 1, last paragraph “Processing unit: it consists of a microprocessor based on a Device Server Unit (DSU), equipped with both a 20- channels GPS receiver and a data acquisition (DAQ) device connected to the unit through an Ethernet connection. There is an ever-running acquisition thread continuously collecting all data coming from the different sources and marking them with a timestamp.” [corresponds to claimed “a time, and a sensor data relate to the equipment.]);
analyzing the operational data to identify a data pattern of the plurality of waste hauling trucks (Di Lecce, Fig. 3, the system records patterns of various accelerations over time);
storing the data pattern in a database; (Di Lecce, § 2 “Proposed Architecture,” ¶ 1 “Transponder: it is the device installed on each vehicle involved in the transport system. It is composed of a modular structure as described in the next section. Its main task is to collect a set of data like GPS position and other parameters defined according to the specific application (in this work: forward, lateral and vertical vehicle accelerations) and send them to the position database server.”);
classifying the data pattern as a gesture based on a set of gesture definitions with a first machine learning technique; (Di Lecce,pg. 2, col. 2, ¶ 1 “For these reasons, the agent responsible for route verification applies a set of rules considering an interval of time (one minute) and a range of tolerance of 100 meters. The knowledge area consists of various databases in relation to their specific application. The “Position DB” is present in every application and it stores the data sent by the different transponders installed on vehicles.” [The system uses a “route verification agent” to analyze movements of the waste truck based on data sent from the vehicle transponders, based on a time and range tolerance.]);
identifying a system behaviour based on a plurality of gestures, wherein the plurality of gestures includes the gesture, and wherein the system behavior is identified with a second machine learning technique, wherein the second machine learning technique is different from the first machine learning technique ….
(Di Lecce, Figure 4 and pg. 4, col. 2, ¶ 3 “The GPS position was not used as test parameter because the aim of this test is not to verify if the vehicle passes nearby the rubbish skips or not but it is to verify if the vehicle loads or not the rubbish skips [“rubbish skips” are waste bins]. This goal can be achieved only by performing a behavioral analysis of the vehicle. To solve this problem in the proposed MAS an agent is used to analyze the motion conditions of each vehicle involved into the system. This kind of agent uses a Fuzzy Inference System (FIS) based approach to analyze sequences of accelerations and speeds.” [The system analyzes the motions of the waste truck (corresponding to claimed “gestures”) to determine whether or not the truck has emptied a waste bin at the recorded location (corresponds to claimed “behavior”).  The Fuzzy Inference System used to detect bin loading is different from the method used to classify vehicle movements.]), ….
wherein analyzing the operational data to identify the data pattern comprises comparing the operational data to values in the set of gesture definitions (Di Lecce, pg. 4, col. 2, “The aim of this experiment was to test the possibility of using the proposed system as a certifier of the correctness of vehicle activity. The main parameters used for this analysis are:  Speed: when the vehicle loads a rubbish skip, the speed should be low but not necessarily zero due to the uncertainty of GPS signal
 Vertical and lateral accelerations: these parameters should show high values.
 Forward accelerations: this parameter should be low.), convolving signals representative of the operational data (Di Lecce, pg. 3, col. 1, ¶ 1, “Another relevant component of this module is the signal condition system used to make the measured signals compliant with the rest of the processing chain. This component must be designed in accordance with the used sensors.” [The signal conditioning applied to the signals from the N sensor modules to make the signals compliant with the rest of the processing chain reads on the claimed “convolving signals.”]), 
 and processing the convolved signals to identify the data pattern. (Di Lecce, Figure 2 “Processing Module” and pg. 3, “Processing Unit,” last paragraph, “These data are used to analyze various aspects of the vehicle state. The accelerometers are installed in a barycentric position on the vehicle in order to obtain information about the load balancing. The measuring axes are disposed along three orthogonal directions and one axis is used for redundant measurements. The axes are oriented to measure the lateral, vertical and forward accelerations. In this framework, the accelerations due to vehicle inclination (for example due to road slope) are evaluated analyzing the continuous components over a period of 30 seconds.” [The system uses processed signal data to identify vehicle movements and orientation.])”.

Di Lecce does not explicitly disclose “generating a report, the report to associate the system behaviour of the plurality of the waste hauling trucks ….”.
	Di Lecce II teaches “generating a report, the report to associate the system behaviour of the plurality of the waste hauling trucks …. (Di Lecce II, pg. 458 last line – pg. 459, line 4 “Route planning in its most basic form is the process of generating a path between an initial location and a desired goal point that is optimal given specific performance constraints [3].;
Di Lecce II, pg. 460, last three lines – pg. 461, line 3 “Aim of this system is to find the route for a given transport that satisfies a big number of constraints such
as: minimizing the hydro-geologic risk, minimizing the impact of the transport on the anthropic activities (i.e.:school, places with high density of human presence, etc.), minimizing the transport execution time [corresponds to claimed “efficiency”], etc.”;
Di Lecce II, pg. 461, ¶ 2, “Each intelligent agent has the ability to compute a route and associate a risk value, using a single risk map, to it. In other words, each agent is able to compute a route analysing only one constraint [such as ‘transport execution time’]”;
Di Lecce, pg. 461, col. 2, pseudocode step 30) “Each agent computes the risk level associated to this proposed route according to its risk map (namely the constraint that it is handling) and sends the computed risk level to the mediator.”  [The system reports a risk level based on the particular constraint it is analyzing, such as transport execution time.])”.

	Di Lecce II is analogous art, as it is in the same field of analyzing the behavior of waste hauling trucks.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the route analysis of Di Lecce II into the vehicle monitoring of Di Lecce, the benefit being that analyzing truck routes allows “minimizing the impact of the transport on the anthropic activities (i.e. school, places with high density of human presence, etc.), minimizing the transport execution time, etc.”, as cited by Di Lecce II on pg. 460, last line – pg. 461, line 3.

The combined teaching described above will be referred as Di Lecce + Di Lecce II.

Di Lecce + Di Lecce II does not explicitly detail “to determine an efficiency of an operation of the waste hauling truck”.
However Hagenbuch teaches determining efficiency of vehicles (Hagenbuch, C2L46-48, ‘evaluation of the efficiency of vehicle’s operation with respect to a pre-determined norm of an assigned task …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Di Lecce + Di Lecce II and Hagenbuch before him or her, to modify waste vehicles tracking & optimization method and system of Di Lecce + Di Lecce II to include considering vehicle efficiency as shown in Hagenbuch.   
The motivation for doing so would have been for diagnosing vehicle health (Hagenbuch, Abstract). 

Regarding claim 7, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Di Lecce discloses wherein the convolved signals are processed to obtain spatial information, frequency information, time domain information, or combinations thereof from the data pattern.  (Di Lecce, Figure 3, the operational sensor signals are displayed in time vs. acceleration plots (corresponds to claimed “time domain information”])

Claims 20 and 24 recite similar limitations as claim 7, and are rejected under the same rationale as applied to claim 7 above.

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Di Lecce discloses wherein the data pattern comprises first order data structures, (Di Lecce, Fig. 4, the received sensor data includes multi-axis accelerations (corresponds to claimed “first order data structures”)) the gesture comprises second order data structures, (Ibid., the accelerations over time represent vehicle motions/movements (corresponds to claimed “second order data structures”)) and the behavior comprises third order data structures, (Ibid., the depicted “load operation” (corresponds to claimed “behavior”) is a “third order data structure” based on both first- and second-order structures) and further comprising identifying higher order structure defined by sets of higher order definitions, (Di Lecce, pg. 4, col. 2, “The aim of this experiment was to test the possibility of using the proposed system as a certifier of the correctness of vehicle activity. The main parameters used for this analysis are:
 Speed: when the vehicle loads a rubbish skip, the speed should be low but not necessarily zero due to the uncertainty of GPS signal
 Vertical and lateral accelerations: these parameters should show high values.
 Forward accelerations: this parameter should be low.
Figure 3 shows a plot of the accelerations measured in proximity of a load operation. The vehicle uses a lateral loading system.) [The higher order definition of “loading a rubbish skip” each higher order structure comprising a combination of two or more lower order data structures, (Ibid., [the higher order behavior is based on sensor data segments which comprise multiple lower-order data structures]) wherein at least one lower order data structure comprises an immediately lower order data structure. (Ibid, the motion/movement over time depicted in Figure 3 is comprised of lower-order acceleration data])

Claim 21 recites similar limitations as claims 1 and 8, and is rejected under the same rationale as applied to claims 1 and 8 above.

Regarding claim 9, the combination of references as applied to claim 8 above teaches [t]he method of claim 8.  Further, Di Lecce II teaches further comprising the step of generating an operational analysis based on the data structures. (Di Lecce II, pg. 461, ¶ 3, “When the route planning process starts up, each agent computes N routes and the corresponding risk levels. After this stage, each path agent proposes the
route with the lowest risk level to the mediator. The main task of the mediator is to assist the path agents in finding a shared solution that minimizes the overall risk associated to the chosen route.”

Claim 15 recites similar limitations as claims 1 and 8, and the same rationale for rejection as applied to claims 1 and 8 above is applied to claim 15.  
Further, Di Lecce discloses […] sensors mounted to equipment in the waste hauling truck […] (Di Lecce, § II “Proposed Architecture”, ¶ 2 “Transponder: it is the device installed on each vehicle involved in the transport system. It is composed of a modular structure as described in the next section. Its main task is to collect a set of data like GPS position and other parameters defined according to the specific application (in this work: forward, lateral and vertical vehicle accelerations) and send them to the position database server.” and […] a processor in communication with the sensors, the processor being programmed to […] (Di Lecce, Figure 2 showing “Processing Module” comprising “Processing Unit”, the Processing Module retrieving data from the “Sensors Module”)

Regarding claim 37, the combination of references as applied to claim 1 above teach [t]he method of claim 1.  Di Lecce further discloses wherein the gesture is an entity action (Di Lecce, figure 3, the accelerations, motions/movements over time, and annotated “load activity” are all based on actions of a waste hauling truck.)

Regarding claim 38, the combination of references as applied to claim 1 above teach [t]he method of claim 1.  Further, Di Lecce discloses wherein results from the first machine learning technique is used by the second machine learning technique. (Di Lecce, pg. 4, col. 2, ¶ 2 “To solve this problem in the proposed MAS an agent is used to analyze the motion conditions of each vehicle involved into the system.
This kind of agent uses a Fuzzy Inference System (FIS) based approach to analyze sequences of accelerations and speeds.”  [The motion conditions derived from the sensor data via the first machine learning technique are used by the Fuzzy Inference System (“second machine learning technique”)]

Regarding claim 39, the combination of references as applied to claim 1 above teaches “The method of claim 1”.  Further, Di Lecce II teaches “further comprising optimizing a routing of each waste hauling truck of the plurality of waste hauling trucks based on the efficiency of the operation of the plurality of waste hauling trucks across the geographic area  (De Lecce II, pg. 460 last three lines – pg. 461, line 3 “Aim of this system is to find the route for a given transport that satisfies a big number of constraints such as: minimizing the hydro-geologic risk, minimizing the impact of the transport on the anthropic activities (i.e.: school, places with high density of human presence, etc.), minimizing the transport execution time, etc.” [The system can find a route for a truck that satisfies a number of constraints, including “transport execution time” (corresponds to “optimizing a routing of the waste hauling truck based on the efficiency of the operation of the waste hauling truck.”)]

Claim 40 recites similar limitations as claim 39 and is rejected under the same rationale as applied to claim 39 above.

The combined teaching described above will be referred as Di Lecce + Di Lecce II + Hagenbuch.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lecce and Di Lecce II, and further in view of Liao et al., "Anomaly Detection in GPS Data Based on Visual Analytics," IEEE Symposium on Visual Analytics Science and Technology, October 24-29 2010, Salt Lake City, Utah, USA, hereinafter "Liao" (previously cited)


Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
The above combination does not explicitly teach further comprising monitoring for an unknown gesture, 
-or-
and adding the unknown gesture to the set of gesture definitions.
	Liao teaches further comprising monitoring for an unknown gesture
(Liao, pg. 52, § 2 "Overview," ¶ 4, "In the tagging mode, the active learning module is activated.  It uses the CRF model to mark data items whose labels [i.e. behaviors] are highly uncertain.") and adding the unknown gesture to the set of gesture definitions. (Liao, pg. 51, § 1 "Introduction," "To minimize the amount of manual labeling for training the CRF model, the performance of our CRF model is incrementally improved through an active learning procedure. Active learning is a machine learning paradigm that the learner (machine model) selectively choose data items with a high prediction uncertainty as training set [the system chooses uncertain/unknown data and uses it to update the classification model]. This is because such data items are the most critical ones that can directly remove ambiguities in the machine model and effectively improve its performance.") 

	Liao is analogous art, as it is in the field of analyzing vehicle behavior based on received sensor data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the active learning of Liao into the vehicle behavior analysis of Di Lecce, the benefit being that choosing items with a high prediction uncertainty can directly remove ambiguities in the machine model and improve its performance (Liao, pg. 51, § 1 “Introduction).

Regarding claim 3, the combination of references as applied to claim 2 above teaches [t]he method of claim 2.  Further, Liao teaches further comprising alerting a user to classify the data pattern when the data pattern is unable to be classified in any gesture definition of the gesture definitions. (Liao, pg. 52, § 2 "Overview," ¶ 4, "In the tagging mode, the active learning module is activated.  It uses the CRF model to mark data items whose labels are highly uncertain […] Human experts are requested to manually label a representative subset of these marked items.  Such labeled data can then be used to train an improved version of the CRF model.")

Regarding claim 4, the combination of references as applied to claim 1 above teaches “The method of claim 1”.  
The above combination does not explicitly teach further comprising monitoring for unclassified gestures based on a repeated patterns
-or-
and adding the unclassified gestures to the set of gesture definitions
Liao teaches further comprising monitoring for unclassified gestures based on a repeated patterns, (Liao, pg. 54, Col. 1, "speed" section, "we rely on statistical properties, including histograms of the target taxi's speed in a time window (T -s, T) where T is the current time step, and histograms of the speed of taxis in a neighborhood of the target taxi at T." ; "Specifically, for a histogram of speed magnitude, the magnitude is discretized into 20 intervals, and each bin represents one interval [...] the height of a bin is the number of occurrences with the corresponding attribute interval." [the system takes gestures such as speed magnitude and speed direction and combinations of gestures (corresponds to claimed definition of a behavior) and classifies them into histograms, with the resulting height of each histogram bin being determined by the number of times the pattern is repeated]) and adding the unclassified gestures to the set of gesture definitions. (Ibid., [the gestures and/or behaviors are added to their respective histogram bins])

Claims 5, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lecce and Di Lecce II, and further in view of Chen et al., “D3: Abnormal Driving Behaviors Detection and Identification Using Smartphone Sensors,” 12th Annual IEEE International Conference on Sensing, Communication, and Networking (SECON), 2015, pp. 524-532, (hereinafter “Chen”) (previously cited)

Regarding claim 5, the combination of references as applied to claim 1 above teaches [t]he method of claim 1. 
	The above combination does not explicitly teach further comprising triggering an alarm if the sensor data exceeds a threshold value.

	Chen teaches further comprising triggering an alarm if the sensor data exceeds a threshold value. (Chen, pg. 527, § A, last sentence, “Finally, if any of the abnormal driving behaviors were identified, a warning message would be sent to receivers by the Alerting.” [sensor data that is classified as “abnormal” triggers an alert.])
	Chen is analogous art, as it is in the field of monitoring vehicle behavior based on received sensor data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the triggered alarm of Chen into the vehicle monitoring of Di Lecce, the benefit being that it allows the system to alert on abnormal driving behaviors, as recited by Chen at pg. 527, § A, last sentence, “Finally, if any of the abnormal driving behaviors were identified, a warning message would be sent to receivers by the Alerting.”

Regarding Claim 16, the combination of references as applied to claim 15 above teaches [t]he system of claim 15.  
The above combination does not explicitly teach further comprising a notification device to notify a user of if one or more thresholds have been exceeded in the operational data.
Chen teaches further comprising a notification device to notify a user of if one or more thresholds have been exceeded in the operational data. (Chen, § 1 “Introduction,” lines 6-8, “Therefore, it is necessary to detect drivers’ abnormal driving behaviors to alert the drivers or report Transportation Bureau to record them.”; Chen, Figure 3 “System Architecture,” depicting “Alerting” module.

	Chen is analogous art, as it is in the field of monitoring vehicle behavior based on received sensor data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the triggered alarm of Chen into the vehicle monitoring of Di Lecce, the benefit being that it allows the system to alert on abnormal driving behaviors, as recited by Chen at pg. 527, § A, last sentence, “Finally, if any of the abnormal driving behaviors were identified, a warning message would be sent to receivers by the Alerting.”

Regarding claim 19, the combination of references as applied to claim 15 above teaches [t]he system of claim 15.
	The above combination does not explicitly disclose  further comprising comparing the data patterns to values in a database, convolving signals representative of the operational data with another signal, processing the signals representative of the operational data, applying machine learning techniques to segment the operational data, or combinations thereof.

	Chen teaches further comprising comparing the data patterns to values in a database (Chen, Fig. 4(a), comparing the range of accelerations in the x and y directions (corresponds to claimed “operational data” for “normal” vs. “abnormal” driving (corresponds to the set of gesture definitions), convolving signals representative of the operational data with another signal, (Chen, pg. 526, § B., ¶ 1 “After high frequency noises are removed in the collected data using the low-pass filter, we can analyze the acceleration and orientation patterns of each type of abnormal driving behaviors.” [Applying a low-pass filter to data is a convolution function.]  processing the signals representative of the operational data, applying machine learning techniques to segment the operational data, or combinations thereof. 

	Chen is analogous art, as it is in the field of monitoring vehicle behavior based on received sensor data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pattern matching and signal convolution of Chen into the vehicle analysis of Di Lecce, as these limitations represent the application of known computing and signal processing techniques to achieve predictable results.

Claims 10-13 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lecce and Di Lecce II, and further in view of Liaw et al., "Time-Series Field Trip Data Analysis Using Adaptive Recognition Approach. Analysis on Driving Patterns and Vehicle Usage for Electric Vehicles," Proceedings of the 19th Electric Vehicle Symposium (EVS-19), October 19-23, 2002, Busan, Korea, hereinafter "Liaw.” (previously cited)

Regarding claim 10, the combination of references as applied to claim 9 teaches [t]he method of claim 9.  
	The above combination does not explicitly teach wherein the operational analysis comprises an efficiency analysis of a duration of each data structure, and the time between data structures.
	Liaw teaches wherein the operational analysis comprises an efficiency analysis of a duration of each data structure, and the time between data structures. (Liaw, pg. 354, § 4.1 "Vehicle Usage Analysis," ¶¶ 4 and 6, "For example, we can compare vehicle energy efficiency between two distinct uses to study if there is a long-term impact from vehicle usage [corresponds to efficiency analysis between two different data structures (uses)"; "In Table 2, we also compare energy use efficiency over each separate month [corresponds to time between data structures (uses)]")

	Liaw is analogous art, as it is in the field of analyzing vehicle behavior based on received sensor data.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform the efficiency comparison of Liaw on the vehicle data of Di Lecce an Di Lecce II, the benefit being that it allows the determination of long-term efficiency based on vehicle usage (Liaw, pg. 354, § 4.1 "Vehicle Usage Analysis," ¶¶ 4 and 6, "For example, we can compare vehicle energy efficiency between two distinct uses to study if there is a long-term impact from vehicle usage”)

Regarding claim 11, the combination of references as applied to claim 10 teaches [t]he method of claim 10.  Further, Liaw teaches wherein the operational analysis further comprises an estimated cost of an accomplishment or an activity based on one or more of maintenance costs, material costs, labor costs, and equipment costs. (Liaw, pg. 355 , (3), "This progressive summary of driving pattern recognition is then used as the basis for summarizing vehicle usage, a step toward the construction of vehicle usage patterns for further analysis based on any of economic, social, infrastructure and logistics, and cost merits")

Regarding claim 12, the combination of references as applied to claim 11 teaches [t]he method of claim 11.  Further, Liaw teaches wherein the operational analysis comprises a comparison between separate equipment, separate operators, or both separate equipment and separate operators. (Liaw, pg. 354, § 4.1 "Vehicle Usage Analysis," ¶ 4, "The ability to distinguish and compare trips in this fashion allows us to begin looking at variations in vehicle use and performance in different locations. A good example is shown in Figure 9, in which driving pulse distributions are highlighted to illustrate the difference in vehicle usage at two different locations: one on the left representing a typical vehicle operated by the City and County (C&C) of Honolulu, or similarly by Hawaiian Electric Company (HECO), and the other on the right representing Hickam Air Force Base (HAFB) [corresponds to separate operators and separate equipment]. Interestingly, in conjunction with the representative driving patterns shown in the previous three figures, we began to observe some divergence in vehicle usage. The C&C vehicle (so is HECO) was assigned to a designated operator often used for highway commute, while city/urban trips were made during working hours, recording a good assembly of driving patterns. The HAFB vehicle used by security guards primarily made on-base trips similar to those presented in Figure 8, only occasionally making out-of-base trips." [corresponds to separate operators and separate equipment])

Claim 28 recites similar limitations as claim 12, and is rejected under the same rationale as applied to claim 12 above.

Regarding claim 13, the combination of references as applied to claim 11 teaches [t]he method of claim 11.  Further, Liaw teaches wherein the operational analysis comprises a comparison of the estimated costs and benefits of modified operations relative to the estimated costs and benefits of current operations. (Liaw, pg. 355 , (3) and(4), "This progressive summary of driving pattern recognition is then used as the basis for summarizing vehicle usage, a step toward the construction of vehicle usage patterns for further analysis based on any of economic, social, infrastructure and logistics, and cost merits"; "This progressive summary of driving pattern recognition also provides the basis for side-by-side comparison of vehicles for on-road usage in a fleet, among different locations, or during different periods of operation, therefore impacts from traffic pattern, work schedule, weather, etc., can be assessed and elucidated in a consistent fashion." [corresponds to comparing operational analysis under current operational conditions to modified operations under alternate operational conditions])

Claim 29 recites similar limitations as claim 13, and is rejected under the same rationale as applied to claim 13 above.

Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Di Lecce and Di Lecce II, and further in view of Coleman et al. (US 20160187210, hereinafter “Coleman”) (previously cited).

Regarding claim 31, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.
The above combination does not disclose wherein the equipment is a bin lift.
Coleman teaches wherein the equipment is a bin lift. (Coleman, Fig. 5 showing L-beam 100 with compression and tension sensors 51-54 and Fig. 13 showing a vehicle-mounted arrangement of two such L-beams as lifting arms.[corresponds to claimed “bin lift”]; Coleman, ¶ [0143] “L-beam 100 can be used as forks of a fork-lift truck being inclined to pickup an object, not limited to a load, pallet, or garbage can.”)
Coleman is analogous art, as it is in the field of measuring operational characteristics of a vehicle, such as the weight applied to one or more lifting surfaces.
It would have been obvious to one of ordinary skill in the art to incorporate the strain-sensing L-beam 100 of Coleman with the fleet vehicles of Chen, Liaw and Liao, the benefit being that “L-beam 100 can be incorporated into a wide range of applications, such as, by way of non-limiting illustration, refuse garbage truck forks, forklift truck forks, lifts, stairs, escalators, elevators, shelves, storage containers, transports, platforms, cargo loading equipment, cranes, mechanical arms, static or non-static, or otherwise”, as recited by Coleman at ¶ [0077].

Claims 33 and 35 recite similar limitations as claim 31 and are rejected under the same rationale as applied to claim 31 above.

Regarding claim 32, the combination of references as applied to claim 31 above teaches [t]he method of claim 31.  Further, Coleman teaches wherein the sensor data is collected from a load sensor to measure a weight of a bin lifted by the bin lift. (Coleman, ¶ [0074], “In some preferred embodiments, there can be a pair of sensors 51 and 53 on the tension side of the leg portion 120 of L-beam 100 and another pair of sensors 52 and 54 on the compression side of the leg portion 120 of L-beam 100. A person of ordinary skill in the pertinent art would know how to incorporate sensors 51, 52, 53, and 54. A benefit of having each sensor 51, 52, 53, and 54 as a Wheatstone bridge, rather than a resistor or simple strain gauge, is that a sensor 51-54, each being a Wheatstone bridge, can be incorporated in the present invention to more accurately generate an output in volts scaled to local stress units.”; Coleman, ¶ [0074], “A benefit of sensor 51-54 is to enhance ease of measurement of local stress, which can make a significant difference in performing measuring and then calculating weight or location based on local stress.”) [Any of sensors 51-54 correspond to claimed “load sensor,” and local stress sensor data is collected from these sensors to calculate a weight on L-beam 100.]

Claims 34 and 36 recite similar limitations as claim 32 and are rejected under the same rationale as applied to claim 32 above.


Response to Arguments
The arguments presented on pages 10-11 of the Remarks filed on 12 September 2022 have been fully considered by the Examiner.  Applicant’s arguments are moot in view of the new references cited in the rejection presented below.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128